t c no united_states tax_court santa fe pacific gold company and subsidiaries by and through its successor_in_interest newmont usa limited petitioner v commissioner of internal revenue respondent docket no filed date p used the percentage_depletion method to calculate depletion deductions for its mine m which was placed_in_service on or before date p was subject_to the alternative_minimum_tax but did not make adjusted_current_earnings ace adjustments under sec_56 or f ii i r c for depletion for m even though m’s adjusted_basis had been fully depleted for cost_depletion purposes when calculating the sec_57 i r c preference for m p included development costs capitalized under sec_56 i r c in m’s adjusted_basis held sec_56 i r c does not preclude the sec_56 i r c ace_adjustment from applying to depletion held further unamortized sec_56 i r c costs are not included in m’s adjusted_basis for purposes of calculating sec_56 i r c ace adjustments for depletion held further because of r’s concession unamortized sec_56 i r c costs may be included in m’s adjusted_basis for purposes of calculating sec_57 i r c preferences for the years at issue held further to the extent that the same amounts are not also treated as sec_57 i r c preferences p is required to make a sec_56 i r c ace_adjustment for depletion for m david d aughtry arnold b sidman and william o grimsinger for petitioner curt m rubin and jennifer s mcginty for respondent opinion goeke judge this case is before the court on the parties’ cross-motions for partial summary_judgment after concessions the primary issue for decision for purposes of adjusting petitioner’s alternative_minimum_taxable_income amti under the alternative_minimum_tax amt is whether sec_56 i respondent concedes the portions of the adjusted_current_earnings ace adjustments set forth in the notice_of_deficiency attributable to petitioner’s twin creeks mines made pursuant to sec_56 in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the years ending date date date and date respectively unless otherwise indicated all section references are to continued limits the depletion deduction for a mine placed_in_service on or before date specifically petitioner’s mesquite mine to depletion deductions allowed in computing earnings_and_profits or whether sec_56 alone governs all adjusted_current_earnings ace adjustments relating to depletion regardless of when the property is placed_in_service we must also decide whether unamortized mine development costs that must be capitalized and amortized under sec_56 unamortized sec_56 costs are included in the adjusted_basis of depletable_property specifically the mesquite mine for purposes of determining the amount of sec_57 preferences and or the amount of sec_56 ace adjustments for depletion we hold that unamortized sec_56 costs are not included in the adjusted_basis of depletable_property for purposes of determining the amount of sec_56 ace adjustments for depletion in addition because respondent conceded that unamortized sec_56 costs may be included in the adjusted_basis of depletable_property for purposes of determining sec_57 preferences petitioner is not liable for any increases in its amt liability that might continued the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure otherwise arise from our holding on this issue we hold further that sec_56 applies to depletion of the mesquite mine to the extent that the amount by which the depletion deductions attributable to the mesquite mine exceeded the mine’s adjusted_basis during the years at issue is not also treated as a sec_57 preference background the record establishes or the parties do not dispute the following facts petitioner is the successor_in_interest to the santa fe pacific gold corp and an alternate agent for the santa fe pacific gold corp subs consolidated_group at the time it filed its petition petitioner’s principal_place_of_business was denver colorado petitioner owned several gold mines during the taxable years ending date and and date the years at issue that were placed_in_service on or before date petitioner’s mesquite mine was placed_in_service in date and petitioner’s two twin creeks mines were placed_in_service in date and date petitioner calculated its depletion deductions using the percentage_depletion method under sec_613 as opposed to the cost_depletion method under sec_612 for regular_tax purposes for all of its mines during the years at issue petitioner was subject_to the amt during the years at issue and it included sec_57 preferences for depletion when calculating its amti when calculating its ace_adjustment petitioner did not make any adjustments under sec_56 for mines that were placed_in_service on or before date petitioner incurred development costs under sec_616 for its mines which it capitalized and amortized over a 10-year period as required by sec_56 on date respondent issued a notice_of_deficiency to petitioner for the years at issue respondent made the following changes to petitioner’s ace adjustments for depletion year reported ace dollar_figure big_number big_number big_number adjusted ace dollar_figure big_number big_number big_number petitioner timely petitioned the court to review respondent’s determinations the parties filed cross-motions for partial summary_judgment on the issue of whether sec_56 requires ace adjustments for depletion for mines placed_in_service on or before date because one of petitioner’s arguments is that sec_57 precludes the respondent also made other adjustments in the notices of deficiency that the court will address in a separate opinion application of sec_56 to depletion we must also determine whether sec_57 and sec_56 perfectly overlap when applied to depletion this in turn depends on whether unamortized sec_56 costs are included in the adjusted_basis of depletable_property for purposes of determining sec_57 preferences and or sec_56 ace adjustments respondent concedes that petitioner correctly reported the portions of the ace adjustments attributable to the twin creeks mines the twin creeks mines were not subject_to the sec_56 ace_adjustment because their adjusted bases were greater than the depletion deductions attributable to them see infra pp the parties filed memoranda in support of their respective motions and in opposition to the opposing party’s motion and the court held a hearing on these issues in washington d c i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the parties agree that there are no questions regarding any material facts related to the issue before the court and that the issue is a pure question of law that should be resolved by summary_judgment ii statutory background congress enacted the amt as a part of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 in order to prevent taxpayers with substantial economic_income from avoiding significant tax_liability by using exclusions deductions and credits see 105_tc_16 affd 98_f3d_194 5th cir the amt equals the excess of the tentative_minimum_tax over the regular_tax for the year sec_55 for corporations the tentative_minimum_tax is percent of so much of amti as exceeds the exemption_amount reduced by the amt foreign_tax_credit for the year sec_55 amti is the taxable_income of the taxpayer for the year determined with the adjustments provided in sec_56 and sec_58 and increased by the amount of items of tax preference in sec_57 sec_55 sec_56 provides that the amti of any corporation for the taxable_year shall be increased by percent of the excess of the corporation’s ace over the corporation’s preadjustment amti which is the taxpayer’s amti determined without regard to sec_56 or the alternative_tax_net_operating_loss_deduction a sec_56 sec_56 provides that in determining ace no deduction is allowed for any item that would not be deductible for any taxable_year for purposes of computing earnings_and_profits sec_56 provides that the term earnings_and_profits means earnings_and_profits computed for purposes of subchapter_c sec_1_312-6 income_tax regs provides in computing the earnings_and_profits for any period beginning after date the only depletion or depreciation_deductions to be considered are those based on i cost or other basis if the depletable or depreciable asset was acquired subsequent to date thus discovery or percentage_depletion under all revenue acts for mines and oil_and_gas wells is not to be taken into consideration in computing the earnings_and_profits of a corporation emphasis added sec_611 through govern deductions allowable for depletion of natural_resources sec_613 allows taxpayers deductions for depletion that are based on a percentage of gross_income regardless of the adjusted_basis of the property if the deductions are larger than they would be under the cost_depletion method sec_612 governs cost_depletion an alternate method of calculating depletion deductions using the adjusted_basis of the property provided in sec_1011 see also sec_1 b income_tax regs when the amt applies sec_56 offsets the permanent_benefit of the percentage_depletion method by requiring an ace_adjustment if a taxpayer’s depletion deduction exceeds the adjusted_basis of the property the sec_56 ace_adjustment equals the excess if any of the taxpayer’s current depletion deduction for the property for regular_tax purposes over the aggregate of the deductions allowable for the current_year and for future years when calculating earnings_and_profits sec_1_56_g_-1 income_tax regs provides no deduction is allowed in computing adjusted_current_earnings for any items that are not taken into account in determining earnings_and_profits for any taxable_year thus to the extent an item is has been or will be deducted for purposes of determining earnings_and_profits it does not increase adjusted_current_earnings in the taxable_year in which it is deducted for purposes of determining pre-adjustment alternative_minimum_taxable_income emphasis added because a taxpayer is never allowed depletion deductions in excess of the adjusted_basis of the property under the cost_depletion method sec_56 requires an ace_adjustment of the amount by which the depletion deduction for the property exceeds the adjusted_basis of the property however to the extent that the taxpayer has an adjusted_basis in its property sec_56 does not require an ace_adjustment even if the taxpayer deducts an amount for depletion that exceeds what it would be allowed under the cost_depletion method because the excess deduction will be allowed as a deduction under the cost_depletion method in a future year b sec_56 for a taxpayer subject_to the amt owning mines placed_in_service after date sec_56 offsets both the temporary and the permanent benefits of the percentage_depletion method f depletion -- i in general --the allowance for depletion with respect to any property placed_in_service in a taxable_year beginning after date shall be cost_depletion under sec_611 this requires an ace_adjustment for the difference between a taxpayer’s depletion deduction and the amount that would be allowed if the taxpayer calculated its depletion deduction using the cost_depletion method to the extent that both sec_56 and f i would otherwise require ace adjustments as would be the case if a mine was placed_in_service after date and its adjusted_basis is less than the depletion deduction the taxpayer must make an upward ace_adjustment only under sec_56 see infra pp when a mine’s adjusted_basis is fully depleted the ace adjustments under sec_56 and f i will both equal the deduction allowed under the percentage_depletion method because the adjustment under sec_56 will offset the benefit of deducting an amount that would not be deductible for purposes of computing earnings_and_profits sec_56 does not apply c sec_57 sec_57 is also designed to offset the permanent_benefit of the percentage_depletion method it includes as a tax preference item that must be added to amti under sec_55 depletion --with respect to each property as defined in sec_614 the excess of the deduction for depletion allowable under sec_611 for the taxable_year over the adjusted_basis of the property at the end of the taxable_year determined without regard to the depletion deduction for the taxable_year sec_614 defines property as each separate interest owned by the taxpayer in each mineral deposit in each separate tract_or_parcel_of_land sec_1_57-1 income_tax regs which further explains sec_57 provides adjusted_basis for the determination of the adjusted_basis of the property at the end of the taxable_year see sec_1016 and the regulations thereunder therefore to the extent that a taxpayer’s depletion deduction exceeds the adjusted_basis of the property determined under sec_1016 the taxpayer has a preference item under examples in the appendix to this opinion illustrate the operation of sec_56 and f i and the views of the parties and the court on whether sec_56 applies to depletion sec_57 that will be added to its amti under sec_55 d unamortized sec_56 costs sec_616 allows a taxpayer to currently deduct mine development costs a taxpayer’s election under sec_616 to deduct those costs ratably according to units of ore sold may defer a portion of the deduction however sec_291 provides that for corporations the amount that would otherwise be deductible under sec_616 must be reduced by percent but that the amount not allowable as a current deduction may be amortized and deducted ratably over a 60-month period as an alternative sec_59 provides that a taxpayer may elect for regular_tax purposes to amortize the expenditures that would otherwise be allowed as a deduction under sec_616 over years without regard to sec_291 sec_56 provides that if a taxpayer is subject_to the amt when calculating amti the taxpayer must amortize over years any mine development costs that it would otherwise have deducted currently under sec_616 without regard to sec_291 however if a taxpayer makes an election under sec_59 sec_56 does not apply a key issue in this case is whether unamortized sec_56 costs are included in the adjusted_basis of depletable_property when calculating sec_56 ace adjustments and sec_57 preferences iii the positions of the parties petitioner argues that sec_56 does not apply to depletion because ace adjustments for depletion may be made only under sec_56 because sec_56 does not apply to mines placed_in_service on or before date petitioner argues that no ace_adjustment should be made for depletion for mines placed_in_service on or before date in support of this argument petitioner asserts that congress created a grace period to protect mines placed_in_service on or before date from all ace adjustments for depletion the rules of statutory construction show that sec_56 does not apply to depletion the legislative_history of sec_56 confirms that sec_56 does not apply to depletion the statutory scheme of sec_56 makes sense only if sec_56 does not apply to depletion and applying sec_56 to depletion would duplicate the adjustment for tax_preferences under sec_55 and sec_57 respondent argues that on its face sec_56 applies to both depletable and other_property regardless of when it is placed_in_service while sec_56 applies only to depletable_property placed_in_service after date while subparagraphs c i and f i overlap in some cases they are not in conflict or ambiguous therefore respondent argues that there is no need to resort to rules of statutory construction or legislative_history but even if we were to use these tools they would not alter the plain meaning of the statute respondent further argues that sec_56 does not merely duplicate the adjustment for tax_preferences in sec_55 and sec_57 because sec_56 and sec_57 treat unamortized sec_56 costs differently iv the grace period argument petitioner first argues that when congress enacted the amt it included a grace period that protects mines placed_in_service on or before date from any ace adjustments resulting from depletion deductions petitioner claims that this intention is found in sec_56 quoted above petitioner argues that because the limitation after date also applies to six other specifically identified items in sec_56 congress must have intended for this grace period to be an integral part of the amt scheme as a whole therefore petitioner believes that sec_56 does not apply to depletable_property placed_in_service on or before date either petitioner argues that if we do not extend the grace period to sec_56 we will negate the protection for depletable_property placed_in_service on or before date that congress intended when it limited the application of sec_56 to property placed_in_service after that date we agree that by limiting the reach of sec_56 congress provided some protection for taxpayers owning depletable_property placed_in_service on or before date sec_613 allows a taxpayer to calculate depletion deductions using the percentage_depletion method for regular_tax purposes if that method results in a greater deduction than a deduction calculated under the cost_depletion method however for property placed_in_service after date sec_56 offsets the benefit of the percentage_depletion method when the amt applies unlike sec_56 sec_56 requires an ace_adjustment in any year for which the taxpayer’s percentage_depletion deduction exceeds the depletion deduction calculated under the cost_depletion method even if the percentage_depletion deduction is less than the adjusted_basis of the property therefore sec_56 may require an ace_adjustment in situations where sec_56 would not apply because the limitation in sec_56 protects property placed_in_service on or before date from the ace_adjustment under sec_56 taxpayers owning such property do not need to make ace adjustments for depletion unless they have already fully depleted the adjusted_basis of the property while sec_56 allows a taxpayer to enjoy the temporary benefits of the percentage_depletion method if it owns property placed_in_service on or before date we do not see any indication that congress intended this protection to extend to the permanent benefits of the percentage_depletion method once the taxpayer has fully depleted the adjusted_basis of the property congress included in sec_56 both subparagraph c i and subparagraph g which was redesignated in but is materially the same as current subparagraph f in tra if congress had wished to limit the application of tax_reform_act_of_1986 publaw_99_514 100_stat_2320 omnibus budget reconciliation act of publaw_101_508 sec b stat the original sec_56 provided g depletion --the allowances for depletion with respect to any property placed_in_service in a taxable_year beginning after shall be determined under whichever of the following methods yields deductions with a smaller present_value i cost_depletion determined under sec_611 or ii the method used for book purposes sec_56 to property placed_in_service after date it could have included a limitation similar to the one found in sec_56 in the absence of clear evidence that congress intended to protect depletable_property placed_in_service on or before date from all ace adjustments related to depletion we will not restrict the application of sec_56 to property placed_in_service after date v statutory construction petitioner also argues that the rules of statutory construction show that sec_56 does not apply to depletion petitioner supports its argument with three theories which we address in turn a no provision should be superfluous first petitioner argues that courts must attempt to interpret statutory provisions so as not to render any other provisions in the same enactment superfluous see 501_us_868 petitioner argues that applying sec_56 to depletion renders the limitation of sec_56 to mines placed_in_service after date superfluous as discussed above subparagraphs c i and f i do serve different functions while applying sec_56 to depletion renders the protection in sec_56 superfluous for the owner of property that has fully depleted the adjusted_basis of the property for cost_depletion purposes the limitation on the application of sec_56 is of significant benefit for taxpayers with property placed_in_service on or before date that have not fully depleted the property’s adjusted_basis petitioner enjoyed this benefit with respect to its twin creeks mines see supra note therefore applying sec_56 to depletable_property placed_in_service on or before date does not render the limitation in sec_56 superfluous b the particular is not included in the general petitioner next argues that sec_56 does not apply to depletion because it is a general provision that includes what is already included in a more particular provision sec_56 in 135_us_255 the supreme court stated where there is in the same statute a particular enactment and also a general one which in its most comprehensive sense would include what is embraced in the former the particular enactment must be operative and the general enactment must be taken to affect only such cases within its general language as are not within the provisions of the particular enactment while respondent agrees with this theory he disagrees that it applies in this case sec_56 is the particular enactment that deals specifically with depletion but it applies only to property placed_in_service after date in the case of a taxpayer with property placed_in_service after date whose depletion deduction exceeds the adjusted_basis of the property for cost_depletion purposes petitioner is correct that subparagraphs c i and f i would both require the taxpayer to make the same ace_adjustment to the extent that the depletion deduction exceeds the adjusted_basis of the property respondent concedes that in such situations only the particular provision sec_56 applies however sec_56 does not apply to property placed_in_service on or before date therefore only the general provision sec_56 applies to such property and there is no overlap between the particular and the general because the mesquite mine was placed_in_service on or before date it is subject only to the adjustment in sec_56 c ambiguities must be resolved against the drafter petitioner next argues that ambiguous statutes must be resolved against the drafter in this case the government however this canon of statutory construction applies only where statutes are ambiguous 208_f3d_871 10th cir affd 534_us_84 see also 305_us_281 as discussed above sec_56 applies to all property regardless of when it was placed_in_service and it offsets the permanent_benefit of the percentage_depletion method and other deductions that are not allowed when calculating earnings_and_profits sec_56 applies only to depletable_property that is placed_in_service after date and it offsets the temporary and permanent benefits of the percentage_depletion method we decline to read ambiguity into a statute that has only one meaning on its face vi legislative_history petitioner also argues that the legislative_history of sec_56 clarifies any remaining ambiguities and confirms that sec_56 does not apply to depletion generally the court looks to legislative_history only if the statute is unclear 465_us_886 112_tc_19 however we do not find sec_56 unclear furthermore the legislative_history of sec_56 does not alter our understanding of the statute the house conference_report for tra explains that some adjustments will be made to ace according to how those items are treated when calculating earnings_and_profits and then goes on to say additionally adjusted_current_earnings requires different treatment of certain specifically listed items h conf rept vol ii at ii-275 c b vol we agree that depletion is specifically listed in sec_56 and is therefore entitled to different treatment however it does not necessarily follow that the general provisions in sec_56 do not apply to depletable_property that is outside the scope of sec_56 vii the statutory scheme of sec_56 petitioner next argues that applying sec_56 to depletion conflicts with the statutory scheme of sec_56 because it requires sec_56 to be read in isolation conflicts with the regulations is inconsistent with sec_56 and is inconsistent with respondent’s ace worksheets petitioner argues that respondent’s position that sec_56 applies to depletion is plausible only if sec_56 is read in isolation and if we are to read individual paragraphs in isolation then sec_56 eliminates all sec_56 adjustments we agree that phrases must be construed in the light of the overall purpose and structure of the whole statutory scheme 494_us_26 woodral v commissioner supra pincite however we disagree that respondent’s position is plausible only if sec_56 is read in isolation read by itself sec_56 applies to all property regardless of when it is placed_in_service and offsets the permanent_benefit of the percentage_depletion method and other deductions that are not allowed in any year when computing earnings_and_profits read in the context of sec_56 as a whole it applies only to depletion if a taxpayer owns depletable_property with an adjusted_basis smaller than the amount of the taxpayer’s depletion deduction and the property is not subject_to sec_56 ie was placed_in_service on or before date while sec_56 may limit its application sec_56 does not conflict with the rest of sec_56 unless we adopt petitioner’s position that sec_56 is the only section that governs ace adjustments for depletion we decline to create a conflict where there is none on the face of the statute furthermore contrary to petitioner’s argument sec_56 does not eliminate all sec_56 adjustments sec_56 provides other definitions --for purposes of paragraph -- b treatment of alternative_minimum_taxable_income --the treatment of any item for purposes of computing alternative_minimum_taxable_income shall be determined without regard to this subsection while we agree that sec_56 cannot be read in isolation without causing some confusion it is clear from the statute as a whole that paragraph b simply means that items used in making ace adjustments should not be included in preadjustment amti as well otherwise ace would always equal preadjustment amti and sec_56 would be meaningless petitioner also argues that the structure of the regulations indicates that depletion is treated separately from other adjustments that are based on earnings_and_profits sec_1_56_g_-1 income_tax regs contains a partial list of items not deductible in computing earnings_and_profits that does not mention depletion and sec_1_56_g_-1 income_tax regs separately addresses depletion petitioner argues that this means that depletion is never subject_to the general earnings_and_profits rule however the list in sec_1 g - d income_tax regs is clearly a partial list sec_1_56_g_-1 income_tax regs provides items described in paragraph d of this section referring to items not deductible in computing earnings_and_profits are not taken into account in computing earnings_and_profits and thus are not deductible in computing adjusted_current_earnings even if they are not identified in this paragraph d therefore it does not prove that there cannot be an ace_adjustment related to depletion under the general earnings_and_profits rule particularly because the regulations under sec_312 specifically include deductions under the percentage_depletion method as an item that is not allowable as a deduction when calculating earnings_and_profits sec_1_312-6 income_tax regs furthermore the specific regulation that governs depletion sec_1_56_g_-1 income_tax regs applies only to property placed_in_service after date while noting that implications drawn from subsequent legislation provide a hazardous basis for divining the intent of an earlier congress petitioner next argues that the parenthetical in sec_56 which was added in by the energy policy act of publaw_102_486 sec a 106_stat_3022 confirms that sec_56 does not apply to depletion sec_56 provides ii exception for independent oil_and_gas producers and royalty owners --in the case of any taxable_year beginning after date clause i and subparagraph c i shall not apply to any deduction for depletion computed in accordance with sec_613a emphasis added petitioner argues that the use of the parenthetical and subparagraph c i indicates that the information inside the parentheses is redundant therefore the fact that congress chose to state in parentheses that sec_56 does not apply to independent oil_and_gas producers means that sec_56 would not have applied to those taxpayers in any event because sec_56 does not apply to depletion respondent by contrast argues that if congress had believed that the clause regarding sec_56 was redundant it would not have included the clause respondent’s argument is more persuasive it is a cardinal rule_of statutory construction to give effect to every clause in a statute if possible and this does not change simply because the clause is in parentheses 101_us_112 while it is inappropriate to give a parenthetical such weight that it contradicts the plain meaning of the rest of the statute see eg chickasaw nation v united_states u s pincite respondent’s argument is consistent with our interpretation of sec_56 therefore given the limited utility of using the views of a subsequent congress to make inferences as to the intent of an earlier congress we will not interpret sec_56 as meaning that sec_56 does not apply to depletion petitioner also argues that the commissioner’s corporate amt instructions for the last years confirm that sec_56 does not apply to depletion petitioner points out that the commissioner’s adjusted_current_earnings worksheet does not list depletion among the ace adjustments for items not deductible from earnings_and_profits even if we were to find the commissioner’s worksheets to be misleading these informal publications are not law zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 however we do not find the worksheets to be misleading because they have a place for other items and point to the partial list in sec_1_56_g_-1 income_tax regs indicating that the worksheets are not comprehensive in addition the commissioner published a technical_advice_memorandum in addressing another taxpayer’s argument similar to petitioner’s current argument that sec_56 does not apply to depletion for property placed_in_service on or before date tech adv mem date the taxpayer’s arguments were rejected for the same reasons respondent gives in this case id therefore petitioner’s argument that respondent is now changing his position after years is without merit viii development costs petitioner’s final argument is that if sec_56 applies to depletion then sec_57 is superfluous or at least duplicative both sec_56 ace adjustments and sec_57 preferences appear to require adjustments for the same amount the excess of the depletion deduction allowed under the percentage_depletion method over the adjusted_basis of the property respondent concedes that there may be some overlap between the two sections and agrees with petitioner that under sec_1_56_g_-1 income_tax regs the amount of the ace_adjustment is reduced by the amount taken into account under sec_57 to prevent duplication however respondent argues that sec_56 and sec_57 do not perfectly overlap respondent concedes that unamortized sec_56 costs are added to the adjusted_basis of property when calculating sec_57 preferences but argues that they are not added to the adjusted_basis of property when calculating sec_56 ace adjustments therefore the sec_57 preference will generally be less than the excess of the depletion deduction over the property’s adjusted_basis as calculated for purposes of sec_56 and the ace_adjustment will be the difference between this excess and the amount of the sec_57 preference petitioner argues that if sec_56 applies to depletion sec_56 and sec_57 perfectly overlap because unamortized sec_56 costs are included in the adjusted_basis of depletable_property for purposes of calculating both sec_57 preferences and sec_56 ace adjustments example in the appendix to this opinion illustrates the operation of sec_56 sec_57 and sec_56 and continued to decide this issue we must consider whether sec_56 and sec_57 share the same definitions of property and adjusted_basis our analysis shows that they do and that sec_56 costs should not be included in the adjusted_basis of property for purposes of calculating the adjustments under either sec_56 or sec_57 however because respondent conceded in this case that sec_56 costs may be included in the adjusted_basis of property for purposes of calculating the sec_57 preference we will allow petitioner to include sec_56 costs in the adjusted_basis of the mesquite mine for the years at issue a sec_56 the ace_adjustment in sec_56 is the excess of the amount of the depletion deduction allowable under the percentage_depletion method over the adjusted_basis of the property see sec_1_312-6 sec_1_611-2 income_tax regs sec_614 provides the definition of property for purposes of determining depletion deductions sec_614 a general_rule --for the purpose of computing the depletion_allowance in the case of mines wells and other natural deposits the term property means each separate interest owned by the taxpayer in continued the positions of the parties and the court each mineral deposit in each separate tract_or_parcel_of_land emphasis added sec_1_611-1 income_tax regs further explains the difference between property and the entire mineral enterprise property means-- i in the case of minerals each separate economic_interest owned in each mineral deposit in each separate tract_or_parcel_of_land or an aggregation or combination of such mineral_interests permitted under sec_614 c d or e mineral enterprise is the mineral deposit or deposits and improvements if any used in mining or in the production of oil_and_gas and only so much of the surface of the land as is necessary for purposes of mineral extraction the value of the mineral enterprise is the combined value of its component parts mineral deposit refers to minerals in place when a mineral enterprise is acquired as a unit the cost of any interest in the mineral deposit or deposits is that proportion of the total cost of the mineral enterprise which the value of the interest in the deposit or deposits bears to the value of the entire enterprise at the time of its acquisition minerals includes ores of the metals coal oil gas and all other natural metallic and nonmetallic deposits except minerals derived from sea water the air or from similar inexhaustible sources it includes but is not limited to all of the minerals and other natural deposits subject_to depletion based upon a percentage of gross_income_from_the_property under sec_613 and the regulations thereunder emphasis added these definitions make it clear that for purposes of determining depletion deductions property includes only the actual minerals not improvements or the surface land that are part of the entire mineral enterprise while the definition of minerals is not limited to property eligible for the depletion deduction under sec_613 but also includes oil_and_gas it is limited to natural deposits that are exhaustible ie subject_to depletion sec_1_611-1 income_tax regs therefore property for purposes of determining the allowable deduction for cost_depletion purposes does not include unamortized sec_56 costs because those are not costs paid for exhaustible minerals neither the code nor the regulations specifically state whether unamortized sec_56 costs are included in the adjusted_basis used for cost_depletion purposes however consistent with the definition of property the definition of adjusted_basis for cost_depletion purposes does not include unamortized sec_56 costs under sec_612 the adjusted_basis for purposes of determining depletion deductions is the adjusted_basis provided in sec_1011 sec_1_612-1 income_tax regs provides b special rules the basis for cost_depletion of mineral or timber property does not include i amounts recoverable through depreciation_deductions through deferred expenses and through deductions other than depletion because unamortized sec_56 costs are not recovered through depletion deductions but are amortized under sec_56 they are not part of the adjusted_basis for cost_depletion purposes this is consistent with the treatment of development costs that are deferred under sec_616 sec_616 costs or disallowed and amortized under sec_291 sec_291 costs like sec_56 costs sec_616 costs and sec_291 costs are associated with depletable_property but are deducted or amortized separately from the depletion deductions under sec_616 sec_616 costs are included in the adjusted_basis of the mine under sec_1016 for most purposes but are disregarded for purposes of computing depletion deductions under sec_611 similarly under sec_291 the portion of the adjusted_basis of property attributable to sec_291 costs is not taken into account for purposes of determining depletion deductions under sec_611 petitioner argues that unamortized sec_56 costs should be included in the adjusted_basis of depletable_property for purposes of both sec_57 and sec_56 because sec_56 specifically provides that unamortized section sec_56 was redesignated sec_56 in taxpayer_relief_act_of_1997 publaw_105_34 sec_111 continued a costs are included in the adjusted_basis of the property as in effect for the years at issue sec_56 provides adjusted_basis --the adjusted_basis of any property to which paragraph or applies or with respect to which there are any expenditures to which paragraph or subsection b applies shall be determined on the basis of the treatment prescribed in paragraph or or subsection b whichever applies emphasis added because sec_56 provides that the sec_56 costs shall be capitalized and amortized ratably over a 10-year period petitioner argues that sec_56 requires sec_56 costs to be included in the adjusted_basis of depletable_property for all amt purposes sec_56 does provide that development costs should be included in the basis of the property to which sec_56 applies however development costs are incurred to improve the entire mineral enterprise not to acquire the actual minerals in place see sec_616 therefore unamortized sec_56 costs are added to the adjusted_basis of the mineral enterprise but they are excluded from the adjusted_basis of the mineral deposits for the purpose of determining depletion deductions see sec_1_611-1 through income_tax regs continued stat on the basis of the foregoing discussion we conclude that unamortized sec_56 costs are not included in the adjusted_basis of property for purposes of calculating ace adjustments under sec_56 for depletion b sec_57 sec_57 includes as a tax preference item depletion --with respect to each property as defined in sec_614 the excess of the deduction for depletion allowable under sec_611 for the taxable_year over the adjusted_basis of the property at the end of the taxable_year determined without regard to the depletion deduction for the taxable_year emphasis added sec_614 defines property as each separate interest owned by the taxpayer in each mineral deposit in each separate tract_or_parcel_of_land emphasis added this is the definition of property that is used for purposes of cost_depletion which does not include unamortized sec_56 costs therefore unamortized sec_56 costs are not part of the property used in determining the amount of the sec_57 preference however both petitioner and respondent take the position that notwithstanding the narrow definition of property in sec_614 unamortized sec_56 costs are included in the definition of adjusted_basis for purposes of sec_57 the regulations under sec_57 reference sec_1016 for determination of the adjusted_basis sec_1_57-1 income_tax regs sec_1016 requires adjustments to basis for deferred sec_616 costs and sec_1016 requires adjustments to basis for unamortized development costs deferred under sec_59 while sec_1016 does not specifically refer to unamortized sec_56 costs it does require adjustments for items properly chargeable to capital_account and for depletion sec_1016 and the commissioner has historically argued that deferred sec_616 development costs are part of the adjusted_basis used in calculating the sec_57 preference on the basis of the reference to sec_1016 in sec_1_57-1 income_tax regs and the references to deferred sec_616 development costs in sec_1016 and see tech adv mem date tech adv mem date field serv adv mem date cf field serv adv mem date while the pattern in sec_1016 is to adjust basis for deferred sec_616 development costs respondent’s argument ignores the fact that the definition of property in sec_614 which is the definition of property used by sec_57 does not include the entire mineral enterprise but includes only minerals in place therefore sec_1016 may require unamortized sec_56 costs to be added to the basis of the mineral enterprise but it is only the adjusted_basis of the minerals in place that is used to calculate the sec_57 preference while not directly on point the supreme court’s reasoning in 506_us_546 persuades us that unamortized sec_56 costs are not included in the adjusted_basis of depletable_property for purposes of calculating sec_57 preferences the issue in hill was whether unrecovered costs of depreciable tangible items used to exploit the taxpayers’ mines unrecovered depreciation costs should be added to the adjusted_basis for purposes of sec_57 which was redesignated sec_57 in by tra sec_701 100_stat_2320 id pincite the supreme court reasoned that because taxpayers do not deduct unrecovered depreciation costs through depletion but instead deduct them through depreciation the unrecovered depreciation costs are separate assets from the mineral deposits id pincite this is similar to the way that land is treated as a separate asset from a building that sits on it for purposes of calculating depreciation but the land and the building have a combined adjusted_basis for purposes of determining gain_or_loss when they are sold together id the supreme court relied on the definitions of property mineral deposit minerals in place and mineral enterprise found in sec_614 and sec_1_611-1 income_tax regs to decide that the term property used in sec_57 includes only minerals in place and excludes improvements id pincite while noting the taxpayers’ argument that sec_1016 governs adjustments to basis the supreme court concluded that the computation of adjusted_basis under sec_1016 is wholly predicated on rather than independent of an understanding of ‘mineral deposit’ as distinct from ‘improvements’ within the meaning of the regulations under sec_611 id pincite the supreme court declined to extend its reasoning to costs deferred under sec_616 particularly sec_616 costs because sec_616 sets up a different system for sec_616 costs id pincite n however the supreme court’s findings that the term property as used in sec_614 includes only minerals in place and the definition of property is critical to defining the adjusted_basis of the property apply in the case before us id pincite because unamortized sec_56 costs are not directly incurred to acquire minerals in place they are not included in the definition of depletable_property in sec_614 under the reasoning in hill this means that they cannot be included in the adjusted_basis of depletable_property for purposes of calculating sec_57 preferences this interpretation is also supported by the legislative_history of the revisions to the amt in the house conference_report states the excess over the adjusted_basis of the depletable_property is a preference h conf rept vol ii supra at ii-268 c b vol pincite emphasis added because unamortized sec_56 costs are not depletable but are amortized over a 10-year period this statement indicates that they should not be added to the adjusted_basis of the property for purposes of sec_57 petitioner again argues that sec_56 defines adjusted_basis for all amt purposes and that that section provides that unamortized sec_56 costs are included in the basis_of_property however sec_1_57-1 income_tax regs references sec_1016 not sec_56 for the definition of adjusted_basis for purposes of calculating sec_57 preferences in any event our analysis shows that the property referred to in sec_56 is the mineral enterprise and only the adjusted_basis of the mineral deposit is relevant for determining sec_57 preferences our analysis is inconsistent with the commissioner’s historical and current position that unamortized sec_56 costs may be included in the adjusted_basis of depletable_property for purposes of calculating sec_57 preferences however because respondent has conceded this issue as it relates to the mesquite mine the parties should nevertheless apply respondent’s concession in the rule computation that the parties agree will be necessary after the remaining issue has been resolved ix conclusion on the basis of our analysis unamortized sec_56 costs are not included in the adjusted_basis of depletable_property when calculating the amount of sec_56 ace adjustments or sec_57 preferences however because respondent conceded that unamortized sec_56 costs may be included in the adjusted_basis of the mesquite mine for purposes of calculating sec_57 preferences petitioner may include such costs therefore petitioner is not required to make adjustments to its calculation of sec_57 preferences for the mesquite mine for the years at issue and should compute its amt consistent with our holding that sec_56 applies to depletion to the extent that amounts treated as sec_56 ace adjustments are not also treated as sec_57 preferences to reflect the foregoing an appropriate order will be issued appendix example the operation of sec_56 and f i taxpayer owns a mine that was placed_in_service after date the mine has an adjusted_basis of dollar_figure the deduction allowed under the percentage_depletion method is dollar_figure and the deduction allowed under the cost_depletion method is dollar_figure taxpayer did not incur any development costs under sec_616 that it is required to capitalize and amortize under sec_56 in order to demonstrate the difference between sec_56 and f i in examples we assume that sec_57 does not apply under sec_56 taxpayer must make an ace_adjustment of dollar_figure which is the difference between the deduction allowed under the percentage_depletion method dollar_figure and the deduction allowed under the cost_depletion method dollar_figure taxpayer does not make an ace_adjustment under sec_56 because taxpayer’s deduction for depletion dollar_figure is less than the mine’s adjusted_basis dollar_figure so it does not exceed the amount allowable as a deduction in any_tax year taxpayer will eventually be allowed to deduct dollar_figure under the cost_depletion method example same as example except that taxpayer’s mine was placed_in_service on or before date taxpayer is not required to make any ace adjustments for depletion sec_56 does not apply to property placed_in_service on or before date and as discussed in example taxpayer is not required to make an adjustment under sec_56 example same as example except that taxpayer’s mine has an adjusted_basis of zero therefore no deduction is allowed under the cost_depletion method taxpayer must make an ace_adjustment under sec_56 of dollar_figure which is the difference between the deduction allowed under the percentage_depletion method dollar_figure and the deduction allowed under the cost_depletion method zero taxpayer is not required to make an ace_adjustment under sec_56 because taxpayer is required to take into account the excess of the deduction allowed under the percentage_depletion method over the amount allowed in any year dollar_figure in calculating its ace taxpayer is no longer claiming a deduction for an item that would not be deductible for purposes of computing earnings_and_profits example same as example except that taxpayer’s mine was placed_in_service on or before date taxpayer is not required to make an ace_adjustment under sec_56 because that section does not apply to property placed_in_service on or before date petitioner argues that sec_56 does not require taxpayer to make an ace_adjustment for depletion because only sec_56 applies to depletion respondent argues that taxpayer is required to make an adjustment under sec_56 of dollar_figure which is the difference between the deduction taken under the percentage_depletion method dollar_figure and the amount that would be allowable in any year under the cost_depletion method zero because taxpayer did not make an ace_adjustment for this amount under sec_56 nothing prevents sec_56 from applying we agree with respondent that sec_56 does not prevent sec_56 from applying to depletion however as discussed in the opinion the dollar_figure difference between the amount allowable under the percentage_depletion method and the adjusted_basis of the mine will be taken into account under sec_57 therefore sec_56 will be preempted by sec_57 just as it was preempted by sec_56 in example example the treatment of sec_56 costs under sec_57 and sec_56 taxpayer owns property that was placed_in_service on or before date the property has an adjusted_basis for cost_depletion purposes cost_basis of zero excluding unamortized sec_56 costs taxpayer has unamortized sec_56 costs of dollar_figure taxpayer is allowed a deduction of dollar_figure under the percentage_depletion method respondent and petitioner both argue that taxpayer’s sec_57 preference equals dollar_figure dollar_figure depletion deduction - cost_basis - unamortized sec_56 costs sec_57 preference respondent argues that taxpayer’s sec_56 ace_adjustment equals dollar_figure dollar_figure depletion deduction - cost_basis - amount taken into account under sec_57 sec_56 ace_adjustment respondent argues that the unamortized sec_56 costs are not included in basis for purposes of sec_56 petitioner argues that taxpayer’s sec_56 ace_adjustment if it applies to depletion would equal zero because unamortized sec_56 costs are taken into account dollar_figure depletion deduction - cost_basis - unamortized sec_56 costs - amount taken into account under sec_57 sec_56 ace_adjustment under the court’s analysis taxpayer’s sec_57 preference should equal dollar_figure because unamortized sec_56 costs are not taken into account in either calculation dollar_figure depletion deduction - cost_basis sec_57 preference therefore taxpayer’s sec_56 ace_adjustment would equal zero dollar_figure depletion deduction - cost_basis - amount taken into account under sec_57 sec_56 ace_adjustment however because respondent conceded that petitioner may include sec_56 costs in the mesquite mine’s adjusted_basis for purposes of determining the sec_57 preferences attributable to that mine in their rule_155_computations the parties should follow respondent’s position the sec_57 preference would be dollar_figure and the sec_56 ace_adjustment would be dollar_figure in this example
